DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  The first instances of the acronym “IR” should be proceed by the full definition, for example “infrared (IR)”.  Appropriate correction is required.

Claim Interpretation -112(6th)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:     “signal processing unit” in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is dependent upon claims 13 and 9 which has established that image data is recorded from an aerial vehicle.  Thus it is unclear if the polarimeter is now installed on a ground-based vehicle or that it just needs to also be configured to, or capable of, being installed on a ground-based vehicle.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0069181 to Xue et al. (“Xue”).

As to claim 1, Xue discloses a method of detecting an object, the method comprising:
recording raw image data of an area using a polarimeter to obtain polarized images of the area (Fig. 1; Fig. 9, element S1; paragraphs 82, 89, 145, wherein P-polarized light and S-polarized light intensity data correspond to obtained polarized images); 
processing the polarized images to form processed images (Fig. 1; Fig. 9, elements S4; Fig. 10; paragraphs 147-159, wherein noise removal from the polarized images forms a processed image); 
enhancing the processed images to form enhanced object images (Fig. 1; Fig. 9; Fig. 15; paragraphs 171-173, wherein the edge image corresponds to an enhanced object image); and 
detecting objects from the enhanced object images (Fig. 1; Fig. 9, element S6; Fig. 15;  paragraphs 136, 170-176).

As to claim 2, Xue discloses the method of claim 1, wherein the step of recording raw image data of an area using a polarimeter to obtain polarized images of the area is performed from an aerial vehicle (Figs. 2, 3; paragraph 03).  

Figs. 2, 3; paragraph 03).

As to claim 7, Xue discloses the method of claim 1, further comprising tracking the objects detected (Fig. 1; paragraphs 03, 79, 132, 136, wherein identifying objects in consecutive images corresponds to tracking).  

As to claim 8, Xue discloses the method of claim 1, further comprising classifying objects detected based upon ONE OR MORE of: 
their temporal, spatial, intensity, IR, or polarimetric signatures, wherein multiple objects MAY BE independently classified into separate groups or sub-groups based upon one or more of: their temporal, spatial, intensity, IR, or polarimetric signatures (Fig. 15, paragraphs 177-187).

As to claim 9, please refer to the rejections of claims 1, 2 and 3 above.
As to claims 13 and 14, please refer to the rejections of claims 7 and 8 above.

As to claim 15, please refer to the rejection of claim 1 above.  Xue further discloses the polarimeter and signal processing unit, see figures 1-3 and paragraphs 86-89, and 318.

As to claims 19 and 20, please refer to the rejections of claims 2 and 3 above.


Claims 1-5, 7-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0226827 to Aycock et al. (“Aycock”).

The applied reference has a common assignee/applicant “Polaris Sensor Technologies, Inc.” with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Aycock discloses a method of detecting an object, the method comprising:
recording raw image data of an area using a polarimeter to obtain polarized images of the area (Figs. 3A, 3B; paragraph 50); 
processing the polarized images to form processed images (Figs. 3A, 3B; paragraphs 57-58, wherein Stokes and DoLP images corresponds to processed images); 
Figs. 3A, 3B; paragraphs 57-58, wherein images with clouds and trees filtered out correspond to enhanced object images); and 
detecting objects from the enhanced object images (Figs. 3A, 3B, 7; paragraphs 62 and 79-89, wherein the Sun and zenith corresponds to objects detected).  

As to claim 2, Aycock discloses the method of claim 1, wherein the step of recording raw image data of an area using a polarimeter to obtain polarized images of the area is performed from an aerial vehicle (Fig. 1 and paragraph 05).  

As to claim 3, Aycock discloses the method of claim 1, wherein the step of recording raw image data of an area using a polarimeter to obtain polarized images of the area is performed from a ground-based vehicle (Fig. 1 and paragraph 05).  

As to claim 4, Aycock discloses the method of claim 1, wherein the step of processing the polarized images to form processed images is performed by calculating Stokes parameters S0, S1, and S2 from the polarized images to create Stokes images by weighted subtraction of the polarized images (paragraph 68).  

As to claim 5, Aycock discloses the method of claim 4, wherein the step of processing the polarized images to form processed images is performed by computing Degree of Linear Polarization (DoLP) images and orientation images from the Stokes images (paragraph 69).  

Figs. 3A, 3B, 7; paragraphs 62 and 79-89, wherein the Sun and zenith corresponds to objects detected and tracked).  

As to claim 8, Aycock discloses the method of claim 1, further comprising classifying objects detected based upon one or more of: their temporal, spatial, intensity, IR, or polarimetric signatures, wherein multiple objects may be independently classified into separate groups or sub-groups based upon one or more of: their temporal, spatial, intensity, IR, or polarimetric signatures (Figs. 3A, 3B, 7; paragraphs 62 and 79-89, wherein the Sun and zenith corresponds to objects detected and classified by at least the temporal, spatial and polarimetric signatures).

As to claim 9, please refer to the rejections of claims 1 and 3 above.
As to claims 10, 11, 13 and 14, please refer to the rejections of claims 4, 5, 7 and 8 above.

As to claim 15, please refer to the rejection of claim 1 above.  Aycock further discloses the polarimeter and signal processing unit, see figures 1 and 2.

As to claims 16, 17, 19 and 20, please refer to the rejections of claims 4, 5, 2 and 3, respectively, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 5, 10, 11, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0069181 to Xue et al. (“Xue”) in view of US 2005/0264813 to Giakos.

As to claim 4, 	Xue discloses the method of claim 1.
Xue does not disclose expressly wherein the step of processing the polarized images to form processed images is performed by calculating Stokes parameters S0, S1, and S2 from the polarized images to create Stokes images by weighted subtraction of the polarized images.
Giakos discloses a process of collecting polarized images and calculating Stokes parameters S0, S1, and S2 from the polarized images to create Stokes images by weighted subtraction of the polarized images (paragraphs 11-14, 36, 48 and 73, wherein polarized images at different wavelengths are subjected to weight subtraction).
Xue & Giakos are combinable because they are from the same art of image processing, specifically regarding polarized imaging.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to the technique of calculating Stokes parameters S0, S1, and S2 from polarized images to create Stokes images by weighted subtraction of the polarized images, as taught by Giakos, into the process of detecting an object disclosed by Xue.
The suggestion/motivation for doing so would have been to eliminate interfering background structure (Giakos, paragraphs 11-14, 36, 48 and 73).

Therefore, it would have been obvious to combine Xue with Giakos to obtain the invention as specified in claim 4.

As to claim 5, the combination of Xue and Giakos discloses the method of claim 4, wherein the step of processing the polarized images to form processed images is performed by computing Degree of Linear Polarization (DoLP) images and orientation images from the Stokes images (Giakos, paragraphs 11-14, 36, 48 and 73).

Regarding claims 10 and 11, please refer to the rejections of claims 4 and 5 above.
Regarding claims 16 and 17, please refer to the rejections of claims 4 and 5 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13 and 15 of U.S. Patent No. 10,395,113. Although the claims at issue are not identical, they are not patentably distinct from each other because all the .

Claims 1-6, 8-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9,589,195. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-6, 8-12 and 14-20 in the present application are found as obvious variants in the limitations of claims 1 and 12 of USPN 9,589,195.  For example, all the limitations of 1-6 and 9-12 in the present application are found as obvious variants in the limitations of claim 1 in USPN 9,589,195.  Further, claims 15-20 of the present application are obvious “system” variants of “method” claim 1 in USPN 9,589,195.  The limitations of claims 1, 8, 9 and 12 of the present application are also found as obvious variants in the limitations of claim 12 in USPN 9,589,195.  

Claims 1, 4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13, which incorporates the limitations of claim 12, of U.S. Patent No. 10,311,285. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 4 and 15 in the present application are found as obvious variants in the limitations of claims 1 and 13, which .

Claims 1, 4, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,528,929. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 4, 15 and 16 in the present application are found as obvious variants in the limitations of claims 1 and 7 in USPN 9,528,929.  For example, the limitations of claim 1 of the present application are found as obvious variants in the limitations of claim 1 in USPN 9,528,929.  Specifically “processed images”, “enhanced object images” and “detecting objects” in claim 1 of the present application corresponds to “multi-dimensional imagery”, “enhanced contrast imagery” and “detecting foreign fluid”, respectively, found in claim 1 in USPN 9,528,929.  In a similar manner, the limitations of claim 15, a “system” claim, in the present application are found as obvious variants in the limitations of claim 1, an obvious “method” claim version, found in USPN 9,528,929.  Further, the limitations of claims 4 and 16 of the present application correspond to the limitations of claim 7 of USPN 9,528,929.

Claims 1, 4, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 15 of U.S. Patent No. 9,970,861. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 4, 15 and 16 in the present application are found as obvious variants in the limitations of claims 1, 7 and 15 in USPN 9,970,861.  For example, the limitations of claim 1 of the present application are found as obvious variants in the limitations of claim 1 in USPN 9,970,861.  Specifically “processed images”, “enhanced object images” and “detecting objects” in claim 1 of the present application corresponds to “multi-dimensional imagery”, “enhanced contrast images” and “detecting foreign fluid”, respectively, found in claim 1 in USPN 9,970,861.  In a similar manner, the limitations of claim 15, a “system” claim, in the present application are found as obvious variants in the limitations of claim 1, an obvious “method” claim version, and the limitations of claim 15 found in USPN 9,970,861.   Further, the limitations of claims 4 and 16 of the present application correspond to the limitations of claim 7 of USPN 9,970,861.

Claims 1, 4, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,365,210. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 4, 15 and 16 in the present application are found as obvious variants in the limitations of claims 1 and 7 in USPN 10,365,210.  For example, the limitations of claim 1 of the present application are found as obvious variants in the limitations of claim 1 in USPN 10,365,210.  Specifically “processed images”, “enhanced object images” and “detecting objects” in claim 1 of the present application corresponds to “multi-dimensional imagery”, “enhanced .

Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,423,484. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 9 and 15 in the present application are found as obvious variants in the limitations of claim 1 in USPN 9,423,484.  For example, the limitations of claims 1 and 9 of the present application are found as obvious variants in the limitations of claim 1 in USPN 9,423,484.  Specifically “processed images”, “enhanced object images” and “detecting objects” in claim 1 of the present application corresponds to “AoP”, “filtered images” and “finding the Sun azimuth and elevation”, respectively, found in claim 1 in USPN 9,423,484. In a similar manner, the limitations of claim 15, a “system” claim, in the present application are found as obvious variants in the limitations of claim 1, an obvious “method” claim version, found in USPN 9,423,484.

Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,989,625. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 9 and 15 in the present application are found as obvious variants in the limitations of claims 1 and 8 in USPN 9,989,625.  For example, the limitations of claims 1 and 9 of the present .

Claims 1, 4, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (which incorporates the limitations of claim 1, and claim 13 (which incorporates the limitations of claim 12) of copending Application No. 16/431,374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1, 4, 15 and 16 in the present application are found as obvious variants in the limitations of claims 3 and 13, which incorporate the limitations of claims 1 and 12, in application 16/431,374.  For example, the limitations of claims 1 and 4 of the present application are found as obvious variants in the limitations of claim 3 in application 16/431,374.  Specifically “processed images”, “enhanced object images” and “detecting objects” in claim 1 of the present application corresponds to “Stokes images”, “polarization images” and “facial recognition”, respectively, found in claim 3 in application 16/431,374.  In a similar manner, the limitations of claims 15 and 16 in the present application are found as obvious variants in the limitations of claim 13 of application 16/431,374.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON W CARTER/Primary Examiner, Art Unit 2665